DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-9, 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086744 (Schumacher) in view of US 2013/0090009 (Zhao) further in view of US 2020/00053900 (Feurtado).

Regarding claim 1, Schumacher teaches a power module for a transport climate control system that supplies power to a plurality of components of the transport climate control system (Fig. 1B and 1D shows APU 140 that provides power for environmental control in a vehicle) [0040], the power module comprising: 
a power module housing (Fig. 1D shows the plurality of energy storage elements 60 coupled to converters 70 which are in the power module housing) [0040-0041];
 a power terminal extending through an external surface of the power module housing (labeled diagram of Fig. 1D shows a power terminal extending through an external surface of the power module housing); and

    PNG
    media_image1.png
    628
    585
    media_image1.png
    Greyscale

However, Schumacher does not explicitly teach a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal, 
wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing, 
wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and 
wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge.
However, Zhao teaches a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal (Fig. 1 shows a power protection shroud 130 extending from the external surface of a power module housing of battery 106 wherein the shroud 130 includes a curved wall having a horse shoe shape that surrounds the power terminal 104) [0018-0024];
wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing (Fig 1 below shows the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing). 

    PNG
    media_image2.png
    532
    398
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the power protection shroud extending from the external surface of the power module housing wherein the power protection includes a curved wall having a horseshoe shape that surrounds the power terminal as taught by Zhao to the power terminals from the power module housing as taught by Schumacher in order to ensure that the power terminal of Schumacher is protected from being in contact with other wires in order to avoid any short circuit thereby ensuring uninterruptible power supply. 
However, Schumacher and Zhao does not teach wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and 
wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge.
However, Feurtado teaches wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and 
wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge (Fig. 4A shows as labeled in the diagram below the first edge is a first beveled edge tapering from the top edge of the curved portion toward the external surface of the power module housing 100 and the second edge is a second beveled edge tapering from top edge of the curved portion toward the external surface of the power module housing 100) [0113].

    PNG
    media_image3.png
    503
    516
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge as taught by Feurtado as it would be matter of design choice since having the structural portion of the protective shroud does not solve any stated purpose. 



Regarding claim 4, Schumacher, Zhao and Feurtado teaches claim 1. 
However, Schumacher does not teach wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal.
However, Zhao teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within (Fig. 1 shows the curved wall forming the horseshoe shape of the power protection shroud defining a cavity) [0021-0024], and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal (Fig. 1 shows wherein the curved wall forming the horseshoe shape of the power protection shroud ie. outer shroud 130 which defines a gap between the first edge and the second edge as shown in the figure that will limit the number of power terminal connectors connected to the power terminal) [0025-0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal as taught by Zhao in order to limit the number of power terminal connectors connected to the power terminal of Schumacher to preserve the amount of power being supplied by the power supply module. 


Regarding claim 5, Schumacher, Zhao and Feurtado teaches power module of claim 1.
However, Schumacher, Zhao does not explicitly teach further comprising a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal.
However, Feurtado teaches further comprising a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal (Fig. 4A shows the multiple protection shroud for protecting the multiple terminals extending from the external surface of the power module housing 100).

    PNG
    media_image3.png
    503
    516
    media_image3.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal as taught by Feurtado in order to have multiple protection shroud for protecting the multiple terminals extending from the external surface of the power module housing since it has been held that mere duplication of the essential working parts of a device involves only routine skills in the art. S1. Regis Paper Co. v. Bemis Co., 193 USPQ8. 



Regarding claim 8, Schumacher teaches wherein the power terminal has a cylindrical pin shape (Fig. 1D shows the cylindrical pin shaped power terminal from battery 60).

Regarding claim 9, Schumacher teaches transport climate control system that provides climate control within a climate controlled space of a transport unit (Fig. 1A shows a temperature controlled straight truck 11 that has a transport refrigeration unit TRU 14) [0026-0028], the transport climate control system comprising: 
a climate control circuit that includes a compressor that compresses a working fluid passing through the climate control circuit for providing climate control within the climate controlled space of the transport unit (Fig. 2 shows compressor 255 that compresses a working fluid passed through the climate control circuit) [0043-0046, 0057-0058];
 a transport climate control system controller that controls operation of the transport climate control system including the compressor (Fig. 2 shows controllers 260 controls operation of the transport climate control system including the compressor 255) [0045-0046, 0054, 0056-0057]; 
a power module that that supplies power to a plurality of components of the transport climate control system (Fig. 2 shows battery 210 and 206 ie. power module that supplies power to a plurality of components of the transport climate control system) [0045-0046, 0051], the power module including:
 a power module housing (Fig. 1D shows the plurality of energy storage elements 60 coupled to converters 70 which are in power module housing) [0040]; 
a power terminal extending through an external surface of the power module housing (labeled diagram of Fig. 1D shows a power terminal extending through an external surface of the power module housing). 


    PNG
    media_image1.png
    628
    585
    media_image1.png
    Greyscale

However, Schumacher teaches a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal,
 wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing, wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge.
	However, Zhao teaches a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal (Fig. 1 shows a power protection shroud 130 extending from the external surface of a power module housing of battery 106 wherein the shroud 130 includes a curved wall having a horseshoe shape that surrounds the power terminal 104) [0018-0024]; 
wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing (Fig. 1 shows the curved wall of the power protection shroud 130 which includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing 118) [0021-0026]. 

    PNG
    media_image2.png
    532
    398
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the power protection shroud extending from the external surface of the power module housing wherein the power protection includes a curved wall having a horseshoe shape that surrounds the power terminal as taught by Zhao to the power terminals from the power module housing as taught by Schumacher in order to ensure that the power terminal of Schumacher is protected from being in contact with other wires in order to avoid any short circuit thereby ensuring uninterruptible power supply. 

However, Schumacher and Zhao does not teach wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge.
However, Feurtado teaches wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and 
wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge (Fig. 4A shows as labeled in the diagram below the first edge is a first beveled edge tapering from the top edge of the curved portion toward the external surface of the power module housing 100 and the second edge is a second beveled edge tapering from top edge of the curved portion toward the external surface of the power module housing 100) [0113].

    PNG
    media_image3.png
    503
    516
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge as taught by Feurtado as it would be matter of design choice since having the structural portion of the protective shroud does not solve any stated purpose. 


Regarding claim 12, Schumacher, Zhao and Feurtado teaches power module transport climate control system of claim 9.
However, Schumacher does not teach wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal.
However, Zhao teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within (Fig. 1 shows the curved wall forming the horseshoe shape of the power protection shroud defining a cavity) [0021-0024], and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal (Fig. 1 shows wherein the curved wall forming the horseshoe shape of the power protection shroud ie. outer shroud 130 which defines a gap between the first edge and the second edge as shown in the figure that will limit the number of power terminal connectors connected to the power terminal) [0025-0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal as taught by Zhao in order to limit the number of power terminal connectors connected to the power terminal of Schumacher to preserve the amount of power being supplied by the power supply module.


Regarding claim 13, Schumacher, Zhao and Feurtado teaches power module transport climate control system of claim 9.
However, Schumacher, Zhao does not explicitly teach further comprising a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal.
However, Feurtado teaches further comprising a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal (Fig. 4A shows the multiple protection shroud for protecting the multiple terminals extending from the external surface of the power module housing 100).

    PNG
    media_image3.png
    503
    516
    media_image3.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a second power terminal extending through the external surface of the power module housing; and a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal as taught by Feurtado in order to have multiple protection shroud for protecting the multiple terminals extending from the external surface of the power module housing since it has been held that mere duplication of the essential working parts of a device involves only routine skills in the art. S1. Regis Paper Co. v. Bemis Co., 193 USPQ8. 


Regarding claim 16, Schumacher teaches wherein the power terminal is configured to allow conditioned power to be supplied to various components (Fig. 1D shows the power terminal configured to allow conditioned power via converter 70 to be supplied to various components) [0040-0042].

Regarding claim 17, Schumacher teaches wherein the power terminal is configured to allow conditioned power to be supplied to various components (Fig. 1D shows the power terminal configured to allow conditioned power via converter 70 to be supplied to various components) [0040-0042].


Claim(s) 6-7, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086744 (Schumacher) in view of US 2013/0090009 (Zhao) further in view of US 2020/00053900 (Feurtado) and US 2019/0217730 (Gotz).

Regarding claim 6, Schumacher, Zhao and Feurtado teaches the power module of claim 1.
However, Schumacher, Zhao and Feurtado does not teach wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal (Fig. 2-3 shows shroud preventing more than three power terminal connectors 14, 15, 16) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a three terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 


Regarding claim 7, Schumacher, Zhao and Feurtado teaches the power module of claim 1.
However, Schumacher, Zhao and Feurtado does not teach wherein the power protection shroud prevents more than two power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the power protection shroud prevents more than two power terminal connectors from connecting to the power terminal (Fig. 2 teaches power protection shroud preventing more than two power terminals connectors 18 from connecting to power terminals) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power protection shroud prevents more than twopower terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a two terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 


Regarding claim 14, Schumacher, Zhao and Feurtado teaches the power module transport climate control system of claim 9.
However, Schumacher, Zhao and Feurtado does not teach wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal (Fig. 2-3 shows shroud preventing more than three power terminal connectors 14, 15, 16) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a three terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 

Regarding claim 15, Schumacher, Zhao and Feurtado teaches power module transport climate control system of claim 9.
However, Schumacher, Zhao and Feurtado does not teach wherein the power protection shroud prevents more than two power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the power protection shroud prevents more than two power terminal connectors from connecting to the power terminal (Fig. 2 teaches power protection shroud preventing more than two power terminals connectors 18 from connecting to power terminals) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power protection shroud prevents more than twopower terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a two terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 



Regarding claim 18, Schumacher, Zhao and Feurtado teaches the power module of claim 1.
However, Schumacher, Zhao and Feurtado does not teach wherein the height of the power terminal is configured to prevent more than three power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the height of the power terminal is configured to prevent more than three power terminal connectors from connecting to the power terminal (Fig. 2-3 shows shroud preventing more than three power terminal connectors 14, 15, 16) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the height of the power terminal to prevents more than three power terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a three terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 

Regarding claim 19, Schumacher, Zhao and Fuertado teaches transport climate control system of claim 9.
However, Schumacher, Zhao and Feurtado does not teach wherein the height of the power terminal is configured to prevent more than three power terminal connectors from connecting to the power terminal.
However, Gotz teaches wherein the height of the power terminal is configured to prevent more than three power terminal connectors from connecting to the power terminal (Fig. 2-3 shows shroud preventing more than three power terminal connectors 14, 15, 16) [0032-0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the height of the power terminal to prevents more than three power terminal connectors from connecting to the power terminal as taught by Gotz in order to ensure that a three terminal plug head fits the power protection shroud thereby protecting the terminals from a different plug head thereby protecting the circuit from any misconnections. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 12-19 have been considered but are moot because the new ground of rejection relies on new reference applied in the for any teaching or matter specifically as presented in the amended portion of the claims.
Regarding claims 1 and 9, the Applicant has included the amended portions “wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing, wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge” which the Applicant alleges that Schumacher and Zhao does not teach. 
However, the Examiner would like to point out that Zhao teaches part of the amended portion as follows: 
wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing (Fig. 1 shows the curved wall of the power protection shroud 130 which includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing 118) [0021-0026]. 


    PNG
    media_image2.png
    532
    398
    media_image2.png
    Greyscale

Furthermore, the Examiner agrees with the Applicant that Schumacher and Zhao does not teach: 
wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge. 
For this portion the Examiner has implemented the Feurtado reference to teach the abovementioned amended portion as follows: 

wherein the first edge is a first beveled edge that tapers from the top edge of the curved portion towards the external surface of the power module housing, and 
wherein the second edge is a second beveled edge that tapers from top edge of the curved portion towards the external surface of the power module housing, wherein the second edge faces the first edge (Fig. 4A shows as labeled in the diagram below the first edge is a first beveled edge tapering from the top edge of the curved portion toward the external surface of the power module housing 100 and the second edge is a second beveled edge tapering from top edge of the curved portion toward the external surface of the power module housing 100) [0113].

    PNG
    media_image3.png
    503
    516
    media_image3.png
    Greyscale

Thereby, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836